Exhibit 10.29

SIXTH AMENDMENT TO OFFICE LEASE

 

                THIS SIXTH AMENDMENT TO OFFICE BUILDING LEASE (“Sixth
Amendment”) is made and entered into as of January 1, 2004, by and between DL
FNBC, L.P., a Delaware limited Partnership (“Landlord”), and FIRST NATIONAL
BANK, a national banking association (“Tenant”), with reference to the following
facts:

 

                A. Columbia Centre Associates (the “Original Landlord”) and
Tenant’s predecessor in interest, First National Corporation, a bank holding
company, entered into that certain Office Building Lease dated May 14, 1984, as
amended by that certain Lease Modification Agreement dated as of July 30,1993,
as amended by that certain Second Amendment to Lease dated as of February 14,
1995, as amended by that certain Third Amendment to Office Lease dated as of
February 2, 1998, as amended by that certain Fourth Amendment to Office Lease
dated as of January 11,1998, and as amended by that certain Fifth Amendment to
Office Lease dated as of September 1, 2003 (collectively, the “Lease”).

 

                B. Landlord and Tenant desire to amend the Lease as set forth
below. Unless otherwise indicated in this Sixth Amendment, all terms with
initial capital letters used herein and not otherwise defined shall have the
same definitions as the defined terms in the Lease.

 

                THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Landlord and Tenant hereby agree to
amend the above Lease as follows:

 

                1. Reduction in Premises. Prior to December 31, 2003, the
Premises consisted of approximately 45,863 rentable square feet on the first
three floors of Building. Effective as of January 1, 2004, Tenant vacated Suites
270 and 300 of the Building which comprise approximately 14,499 rentable square
feet. Therefore, effective January 1, 2004, Section 1.4 of the Lease shall be
deleted in its entirety and replaced with the following: “The Premises shall
mean Suites 100 and 200 of the Building consisting of approximately 30,977
rentable square feet as depicted on attached Exhibit “A”.” Exhibit “A” to the
Lease is hereby deleted in its entirety and replaced with the attached Exhibit
“A” to this Sixth Amendment, and all references in the Lease to Exhibit “A” are
hereby amended to mean Exhibit “A” to this Sixth Amendment.

 

                2. Rentable Area. Section 1.5 of the Lease shall be deleted in
its entirety and replaced with the following: “30,977 square feet”.

 

                3. Building Expense Percentage. Section 1.6 of the Lease shall
be deleted in its entirety and replaced with the following: “Tenant’s Percentage
is 5.66%”.

 

                4. Reduced Premises Commencement Date and Expiration Date.

 

                                a.             Commencement Date. The
commencement date for the term of the Premises (as reduced pursuant to this
Sixth Amendment) shall be January 1, 2004.

 

                                b.             Expiration Date. Section 1.10 of
the Lease shall be deleted in its entirety and replaced with the following:
“December 31, 2018”.

 

 

1

--------------------------------------------------------------------------------


                                c.             Term. The Term of the Lease for
the Premises (as reduced by this Sixth Amendment) shall begin on January 1, 2004
and end on the Expiration Date (December 31, 2018).

 

                5.             Monthly Base Rent. Sections 1.7, 1.8, 3.1, and
3.2 shall be deleted in their entirety and replaced with the following as
Section 3.1:

 

                “The monthly base rent (“Base Rent”) for Premises shall be as
follows:

 

1/1/04 - 12/31/04

 

$74,344.80 ($2.40/Rentable Square Foot);

 

 

 

 

 

1/1/05 - 12/31/05

 

$76,513.19 ($2.47/Rentable Square Foot);

 

 

 

 

 

1/1/06 - 12/31/06

 

$78,991.35 ($2.55/Rentable Square Foot);

 

 

 

 

 

1/1/07 - 12/31/07

 

$81,159.74 ($2.62/Rentable Square Foot);

 

 

 

 

 

1/1/08 - 12/31/08

 

$83,637.90 ($2.70/Rentable Square Foot);

 

 

 

 

 

1/1/09 - 12/31/09

 

$86,116.06 ($2.78/Rentable Square Foot);

 

 

 

 

 

1/1/10 - 12/31/10

 

$88,594.22 ($2.86/Rentable Square Foot);

 

 

 

 

 

l/l/l 1 - 12/31/11

 

$91,382.15 ($2.95/Rentable Square Foot);

 

 

 

 

 

1/1/12 - 12/31/12

 

$94,170.08 ($3.04/Rentable Square Foot);

 

 

 

 

 

1/1/13 - 12/31/13

 

$96,958.01 ($3.13/Rentable Square Foot);

 

 

 

 

 

1/1/14 - 12/31/14

 

$99,745.94 ($3.22/Rentable Square Foot);

 

 

 

 

 

1/1/15 - 12/31/15

 

$102,843.64 ($3.32/Rentable Square Foot);

 

 

 

 

 

1/1/16 - 12/31/16

 

$105,941.34 ($3.42/Rentable Square Foot);

 

 

 

 

 

1/1/17 - 12/31/17

 

$109,039.04 ($3.52/Rentable Square Foot);

 

 

 

 

 

1/1/18 - 12/31/18

 

$112,446.51 ($3.63/Rentable Square Foot);

 

 

 

 

 

                The Base Rent shall be payable in lawful money of the United
States in advance, without notice, demand, deduction or offset, commencing on
January 1, 2004 and continuing on the first day of each calendar month
thereafter.”

 

                6.             Right of First Refusal. Section 2.4 of the Lease
is hereby deleted in its entirety and Tenant shall have no right of first
refusal concerning the leasing of any additional space in the Building
notwithstanding any contrary provisions in any of the amendments to the Lease.

 

2

--------------------------------------------------------------------------------


 

                7.             Option To Extend. Section 2.5 of the Lease shall
be deleted in its entirety and replaced with the following:

 

                “Tenant shall have two (2) five (5) year options (each, an
“Option”, and collectively, the “Options”) to extend the Term of this Lease
(each, an “Extension”) on the same terms and conditions as set forth in this
Lease, except the Base Rent shall be adjusted on the first day of each Extension
to the “Fair Market Rent” as reasonably determined by Landlord. In determining
the Fair Market Rent Landlord shall consider all relevant factors including
without limitation the then fair market rental, together with tenant improvement
allowances, free rent and other tenant inducements then being offered to tenants
for space of comparable size, quality, condition, and location in comparable
Class A office buildings in downtown San Diego. Each Option shall be exercised
only by written unconditional notice (each, an “Option Notice”) received by
Lessor no sooner than twelve (12) months nor later than nine (9) months before
expiration of the then applicable Term. If Landlord does not timely receive
Tenant's Option Notice of the exercise of an Option in accordance with the
preceding sentence, the Option, and, as applicable, the remaining Option, shall
immediately lapse, and there shall be no further right to extend the then
applicable Term. The Options shall be exercisable by Tenant on the express
condition for Landlord's benefit that Tenant shall not be in breach of default
beyond applicable notice and grace periods at the time of the exercise of the
Option or at the commencement of the applicable Extension. The Options are
personal to Tenant, and, in the event of any transfer of Tenant's interest in
this lease or the Premises (other than subleases for less than one half of the
Premises in accordance with the terms of the Lease) before the permitted
exercise of an Option, the Option shall not be transferred to the transferee but
shall instead automatically lapse. Additionally, the Options may only be
exercised for the entire Premises.

 

                Within sixty (60) days after receipt of Tenant’s Option Notice,
Landlord shall advise Tenant of the Fair Market Rent for the Premises for the
Extension term (“Fair Rental Notice”). Tenant, within thirty (30) days after
receipt of the Fair Rental Notice, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant's exercise of its Option based on
the Fair Market Rent for the Premises set forth in the Fair Rental Notice, or
(ii) if Tenant disagrees with Landlord's determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant timely provides
landlord with a Binding Notice, Landlord and Tenant shall enter into an
amendment reflecting the Fair Market Rent for the Premises as set forth in the
Fair Rental Notice. If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such 30-day period, or if Tenant timely
provides Landlord with a Rejection Notice, Landlord and Tenant shall work
together reasonably to agree upon the Fair Market Rent for the Premises that
shall be paid during the Extension term. When Landlord and Tenant have agreed
upon the Fair Market Rent for the Premises, such agreement shall be reflected in
a written agreement between Landlord and Tenant and Landlord and Tenant shall
enter into an amendment reflecting the agreed Fair Market Rent for the Premises.
If Landlord and Tenant are unable to agree upon the Fair Market Rent for the
Premises within thirty (30) days after the date Landlord receives the Rejection
Notice, Landlord and Tenant shall attempt to agree in good faith upon a single
appraiser to determine the Fair Market Rent for the Premises for a time period
not to exceed five (5) days from expiration of such 30-day period. If Landlord
and Tenant are unable to agree upon a single appraiser within this five (5) day
time period, then Landlord and Tenant shall each appoint one (1) appraiser not
later than fifteen (15) days after such 5-day timed period. Within ten (10) days
thereafter, the two appointed appraisers shall appoint a third appraiser. If
either

 

3

--------------------------------------------------------------------------------


 

Landlord or Tenant fails to appoint its appraiser within the prescribed time
period, the single appraiser appointed shall determine the Fair Market Rent of
the Premises. If both parties fail to appoint appraisers within the prescribed
time periods, the first appraiser thereafter selected by a party shall determine
the Fair Market Rent of the Premises. Each party shall bear the cost of its own
appraiser, and the parties shall share equally the cost of a single or a third
appraiser, if applicable. Each appraiser shall have at least five (5) years
experience in the appraisal of Class A office buildings in downtown San Diego,
California and shall be a member of one or more professional organizations such
as MAI or an equivalent. If a single appraiser is chosen, then such appraisal
shall determine the Fair Market Rent of the Premises. Otherwise, the Fair Market
Rent of the Premises shall be the arithmetic average of the two of the three
appraisals which are closest in amount, and the third appraisal shall be
disregarded. Landlord and Tenant shall instruct the appraiser(s) to complete
their determination of the Fair Market Rent of the Premises not later than
thirty (60) days before the commencement date for the Extension term; provided,
however, if the Fair Market Rent of the Premises is not determined before the
commencement date for the Extension term, then Tenant shall continue to pay to
Landlord the monthly rent in effect immediately prior to such Extension (the
“Temporary Rent”), until the Fair Market Rent of the Premises is determined.
When the Fair Market Rent of the Premises is determined, Landlord shall deliver
notice of that amount to Tenant, and, if the Fair Market Rent is higher than the
Temporary Rent, Tenant shall pay to Landlord, within ten (10) days after receipt
of such notice, the difference between the Temporary Rent actually paid by
Tenant to Landlord and the new monthly rent determined under this Section 2.5.
Conversely, if the Fair Market Rent is lower than the Temporary Rent, Landlord
shall apply the difference between the Temporary Rent actually paid by Tenant
and the new monthly rent determined under this Section 2.5 as a rental credit
toward Tenant’s next Base Rent due. Notwithstanding the above, Fair Market Rent,
as determined by the single appraiser or the appraisers, shall consider all
relevant factors including, without limitation, the then fair market rental,
together with tenant improvement allowances, free rent and other tenant
inducements then being offered to tenants for space of comparable size, quality,
condition, and location in comparable Class A office buildings in downtown San
Diego, California.”

 

If Tenant timely exercises the Option, “Term” shall mean, for all purposes under
the Lease, the sum of (a) the Term, as defined under Section 4c. of the Sixth
Amendment to Office Lease, plus (b) the term of the Extension for which the
Option has been exercised.”

 

8.             Building Expense Adjustments  Section 3.3(a) of the Lease is
hereby deleted in its entirety and replaced with the following:

 

“Commencing January 1, 2004, Tenant shall pay Tenant’s Percentage of Building
Expenses in excess of the Building Expenses for calendar base year 2004 (the
“Base Year”). The Base Year Building Expenses shall be calculated to reflect an
assumption that the Building and its assessor’s parcel is fully assessed for
real property tax purposes, and, that the Building is occupied at the greater of
(i) ninety-five percent (95%), or (ii) the actual occupancy of the Building.
During calendar year 2005, Tenant shall not be responsible for paying Tenant’s
Percentage of increases in Controllable Building Expenses (as defined below)
that exceed six percent (6%) of Base Year Controllable Building Expenses.
Commencing calendar year 2006, Tenant’s obligation to pay Tenant’s Percentage of
increases in Controllable Building Expenses

 

 

4

--------------------------------------------------------------------------------


 

shall not increase by more than six percent (6%) over its share of the prior
year’s Controllable Building Expenses. As used herein, the term “Controllable
Building Expenses” shall mean that portion of Building Expenses not consisting
of costs of insurance premiums (as defined in Section 3.3(d) of the Lease), Real
Property Taxes and Assessments (as defined in Section 9 of this Sixth Amendment,
below) and utilities.”

 

                9. Building Expenses. In Section 3.3(c) of the Lease, Real
Property Taxes and Assessments shall be added to the definition of Building
Expenses. “Real Property Taxes and Assessments” shall mean any form of
assessment, license fee, license tax, business license fee, commercial rental
tax, levy, charge, improvement bond, tax, water and sewer rents and charges,
utilities and communications taxes and charges or similar or dissimilar
imposition imposed by any authority having the direct power to tax, including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement or special assessment district thereof,
or any other governmental charge, general and special, ordinary and
extraordinary, foreseen and unforeseen, which may be assessed against any legal
or equitable interest of Landlord in the Premises and the Building.

 

                10. Condition of the Premises. Tenant hereby acknowledges that
(i) Tenant is currently occupying the Premises pursuant to the terms of the
Lease, and therefore Tenant accepts the Premises in their presently existing,
“as-is” condition, and (ii) neither Landlord nor any agent of Landlord has made
any representation or warranty regarding the condition of the Premises or the
suitability of the Premises for the conduct of Tenant’s business.

 

                11. Financial Statements. Tenant shall deliver to Landlord a
complete and accurate set of its published financial statements (as contained in
its 10-K report) for the calendar/fiscal year 2002 concurrently with Tenant’s
delivery to Landlord of an execution original of this Sixth Amendment. Tenant
shall also provide Landlord with a 2003 version of the 10-K report, in a
reasonable time-frame following the compilation of such report.

 

                12. Parking. Section 1.12 of the Lease shall be deleted in its
entirety and replaced with the following: “Thirty-one (31) spaces, of which six
(6) shall be reserved spaces for use by Tenant’s customers as shown on the
parking diagram attached hereto as Exhibit A”. The first paragraph of Section
16.2 shall be deleted in its entirety and replaced with the following:

 

                “Effective January 1, 2004, the rental rate for each parking
space shall be One Hundred Sixty and 00/100 Dollars ($160.00) per month, subject
to increase pursuant to Exhibit “D” to the Lease. Additionally, Tenant shall be
entitled to Tenant’s pro-rata share of visitor and handicapped parking, as may
be required by applicable law.”

 

                13. Commission. Landlord agrees that it is responsible for the
payment of a brokerage commission to Newmark of Southern California, Inc.
(“Broker”), pursuant to a separate agreement between Landlord and Broker.
Landlord shall have no other obligations or liabilities whatsoever with regard
to payment of any commission or fees to any parties in connection with this
Sixth Amendment or the Lease to the extent such parties claim a right to a
commission or fees through their dealings with Tenant. Payment of the commission
is expressly conditioned upon execution by both Landlord and Tenant of this
Sixth Amendment. Tenant represents that it has had no dealings with any other
brokers in regards to this Sixth Amendment

 

5

--------------------------------------------------------------------------------


or the Lease other than Broker. Other than the commission payable to Broker,
Landlord and Tenant each represent and warrant to the other that no broker or
finder is entitled to any further commission or finder’s fee resulting from any
action on its part. Each party agrees to indemnify, defend, protect and hold the
other harmless against any claim, loss, damage, cost or liability for any
broker’s commission or finder’s fee asserted as a result of its own act or
omission in connection with this transaction. Notwithstanding the foregoing,
under no circumstances shall Broker or any other broker, finder or third party
be deemed to be a third party beneficiary under this Sixth Amendment or the
Lease.

 

                14.           Tenant Improvements. Tenant shall have the right,
at Tenant’s sole cost and expense (except as provided in Section 3.2 of the Work
Letter Agreement attached hereto as Exhibit “B”), to construct Tenant
Improvements (as defined Section 1 of Work Letter Agreement) in accordance with
the terms and conditions set forth in the Work Letter Agreement.

 

                15.           No Other Amendments. The Lease referred to
hereinabove and this Sixth Amendment constitute the entire agreement by and
between Landlord and Tenant and supercede any other agreement or representation,
written or oral, that either party may hereinafter assert or allege exist, and
the Lease, as hereby modified, remains in full force, except as amended by this
Sixth Amendment, and is hereby ratified and reaffirmed.

 

                16.           Conflicts. If any conflict between this Sixth
Amendment and the Lease should arise, the terms of this Sixth Amendment shall
control.

 

                17.           Successor and Assigns. This Sixth Amendment shall
be binding upon and inure to the benefit of the successors and assigns of the
respective parties hereto.

 

                18.           Exhibits. The exhibits attached hereto are
incorporated herein by reference.

 

                19.           Countemarts. This Sixth Amendment may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which shall together constitute a single instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

                The parties have executed this Sixth Amendment as of the date
first written above.

 

LANDLORD:

TENANT:

 

 

 

 

 

 

DL FNBC, L.P., a Delaware limited partnership

FIRST NATIONAL BANK, a national banking association

 

 

 

 

By: G&I IV Investment FNBC Corp., a

 

 

 

Delaware corporation, Its General

 

 

 

Partner

 

 

 

 

 

 

 

By :

/s/ Francis X. Tansey

 

By:

/s/ Robert M. Borgman

Name

FRANCIS X. TANSEY

 

Name:

ROBERT M. BORGMAN

Title:

PRESIDENT

 

Title:

PRESIDENT, FNB.

 

 

 

 

 

 

 

By:

/s/ Victor R. Santoro

 

Name:

VICTOR R. SANTORO

 

Title:

EVP, CFO FCB

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature of two authorized officers of Tenant

 

is required.]

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DEPICTION OF PREMISES

 

 

 

[g38724keimage002.gif]

 

[g38724keimage004.gif]

FIRST NATIONAL BANK CENTER
FIRST FLOOR

 

FIRST NATIONAL BANK CENTER
SECOND FLOOR

 

 

[ILLEGIBLE]

INITIAL

 

[ILLEGIBLE]

INITIAL

 

 

EXHIBIT “A”

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

WORK LETTER AGREEMENT

 

In connection with the Sixth Amendment to which this Work Letter Agreement is
attached (the “Sixth Amendment”), and in consideration of the mutual covenants
hereinafter contained, Landlord and Tenant agree as follows (unless otherwise
indicated in this Work Letter Agreement, defined terms used herein have the same
definitions as the defined terms used in the Sixth Amendment or the Lease):

 

                1.             TENANT IMPROVEMENTS. The tenant improvements (the
“Tenant Improvements”) for the Premises, which may be constructed by Tenant at
Tenant’s sole cost and expense (except as provided in Paragraph 3.2, below with
respect to the Tenant Improvement Allowance), include all improvements and
fixtures to be constructed in and for the Premises pursuant to the approved
Construction Documents (as defined in Paragraph 2.1, below), including without
limitation, all carpet, wall coverings, millwork, doors, counters and
partitions; all demising walls; built-in secretarial desks, work stations, and
credenzas; conference room tables; all corridors and modifications to the
bathrooms in the Premises; all lunchrooms, kitchens, computer rooms, utility
rooms and other special rooms; Tenant’s entry door signs; built-in and movable
furniture; and all other tenant improvements for the Premises. Except to the
extent set forth in the immediately preceding sentence, the Tenant Improvements
shall not include and the Tenant Improvement Allowance shall not be used for
items such as Tenant’s equipment, computer systems, and telephones. Tenant may
install non-Tenant Improvement items during the same time period as the
construction of the Tenant Improvements.

 

                2.             PLANS AND SPECIFICATIONS.

 

                2.1.          Space Plan and Construction Documents.
“Construction Documents” means plans and specifications prepared by Tenant’s
Consultants (defined below), and approved by Landlord in its reasonable
discretion. Landlord shall approve or disapprove and Construction Documents
submitted to Landlord for approval within ten (10) business days after receipt
of the Construction Documents by Landlord. Tenant covenants, represents and
warrants that the Construction Documents and any future modifications to the
Construction Documents (a) are or shall be consistent and compatible with the
Building, and the Building’s equipment and systems, (b) comply with all
applicable codes and ordinances and regulations of governmental agencies having
jurisdiction, (c) comply with all of the Building’s insurance regulations, and
(d) are or shall be in a design build format and in such detail as/may be
reasonably required by Landlord and Landlord’s Consultants (as defined in
Paragraph 2.2, below).

 

                2.2           Tenant’s Consultants. Tenant’s space planners,
architects and engineers (collectively, “Tenant’s Consultants”) shall perform
the engineering work, if any, for Tenant’s plumbing, electrical (which may be
performed by Tenant), mechanical, heating, ventilation, air conditioning and
structural requirements (“Engineers”), all of which shall be subject to
Landlord’s reasonable approval. Tenant’s Consultants shall cooperate with
Landlord and Landlord’s space planner, architects, engineers, construction
supervisors, building manager, building manager’s engineers, and other
consultants (collectively, “Landlord’s Consultants”) to

 

EXHIBIT “B”

Page 1 of 8

 

 

 

 

--------------------------------------------------------------------------------


 

assure that the Construction Documents are compatible with the plans and
specifications for the Building.

 

                2.3.          Changes to Plans. Tenant shall not be permitted to
change Construction Documents after Landlord’s approval thereof without first
obtaining Landlord’s consent, which consent shall not be unreasonably withheld.
Landlord shall notify Tenant of its approval or disapproval (with reasons
therefor) within three (3) business days after Tenant’s submittal of the
changes.

 

                2.4.          Landlord’s Review. Landlord’s review and approval
of Construction Documents as set forth in this Paragraph 2 shall be for its sole
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same, for quality, design, compliance with building codes or
applicable laws or other like matters. Accordingly, notwithstanding that
Construction Documents are reviewed by Landlord or Landlord’s Consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s Consultants, Landlord shall have no liability whatsoever
in connection therewith and shall not be responsible for any omissions or errors
contained in Construction Documents. Furthermore, Tenant and Tenant’s
Consultants shall verify, in the field, the dimensions and conditions as shown
on the relevant portions of the plans for the Building, and Tenant and Tenant’s
Consultants shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith.

 

                2.5.          Permits. Tenant shall be responsible for obtaining
and maintaining any necessary governmental approvals and permits, including
applicable building permits and approvals, relating to any Tenant Improvements
and Construction Documents. Tenant agrees that neither Landlord nor Landlord’s
Consultants shall be responsible for obtaining any permits for any proposed
Tenant Improvements, and that tenant shall be solely responsible for obtaining
such permits and certificates; provided, however, that Landlord shall cooperate
(without any additional liability, responsibility, cost or expense to Landlord)
with Tenant in executing permit applications and performing other ministerial
acts reasonably necessary to enable Tenant to obtain any such permits or
certificates of occupancy.

 

3.     TENANT IMPROVEMENT COSTS/ALLOWANCE.

 

                3.1.          Tenant Improvement Costs. As used herein, the term
“Tenant Improvement Costs” shall mean all of the costs to design, construct and
install the Tenant Improvements, including without limitation, the costs of the
following:

 

                                3.1.1.       all design work required to improve
the Premises, including without limitation, space planning, architectural and
engineering design and documents, interior design and documents, graphics design
and documents, and the fees of Tenant’s Consultants;

 

                                3.1.2.       all permits, connection fees, plan
checks, inspections and license fees related to the construction and
installation of Tenant Improvements required in and for the Premises; and

 

 

Page 2 of 8

 

 

 

--------------------------------------------------------------------------------


 

3.1.3.       All other costs related to the construction and installation of the
Tenant Improvements, including, without limitation, the costs of:

(a)           Construction, installation, modification, delivery and
distribution to the Premises of all HVAC, electrical, plumbing, life safety
(other than strobe lights), and sprinkler systems;

(b)           The cost of installing suite and directory signage in accordance
with Landlord’s criteria;

(c)           The cost of labor, materials, supplies, contractor’s overhead,
fees and general conditions;

(d)           Demolition and removal of any existing improvements in the
Premises.

Tenant Improvement Costs shall not include the costs of Tenant’s equipment,
computer systems, and telephones which actually constitute or would normally
constitute Tenant’s personal property; such personal property-type items shall
not be considered part of the Tenant Improvements. The equipment, computer
systems, and telephones shall be paid for by Tenant at its sole cost and expense
and not out of the Improvement Allowance.

3.2.          Tenant Improvement Allowance.  Tenant shall be solely responsible
for payment on a timely, lien-free basis of the entire Tenant Improvement Costs;
provided, however, that Landlord shall contribute for the benefit of Tenant an
allowance of up to, but not exceeding, Ten and 00/100 Dollars ($10.00) per
rentable square foot (which Landlord and Tenant agree is 30,977 rentable square
feet) of Premises (the “Tenant Improvement Allowance”) to pay towards the Tenant
Improvement Costs. The Tenant Improvement Allowance shall be disbursed in the
manner described in Paragraph 3.4, below, and shall be used solely to assist
Tenant in the payment of the Tenant Improvement Costs. All Tenant Improvements
affixed to the building, whether or not the cost thereof is covered by the
Tenant Improvement Allowance, shall become the property of Landlord upon their
installation in the Premises and shall remain on the Premises at all times
during and upon expiration of the Term.

3.3.          Excess Costs.  Tenant shall be responsible for all Tenant
Improvement Costs and Tenant shall pay all such costs directly to the contractor
or other party requesting payment as and when due, provided that nothing
contained in this sentence shall be construed to waive Tenant’s right to receive
the Tenant Improvement Allowance.

3.4.          Disbursement of Tenant Improvement Allowance.  The Tenant
Improvement Allowance shall be paid upon completion of the Tenant Improvements
on the basis set forth below; provided, under no circumstances shall Landlord
pay any portion of the Tenant Improvement Allowance prior to January 1, 2009.
Tenant shall submit to Landlord, from time-to-time during construction of the
Tenant Improvements and upon completion of the Tenant Improvements, a written
request for disbursement of all or a portion of the Tenant Improvement Allowance
(“Request”). The Request shall include a copy of all bills and invoices (“Bills
and Invoices”) which Tenant has or is required to pay and a certification from
Tenant’s construction representative and the Selected Contractor (as defined in
Paragraph 4.1, below) that the amount

 

Page 3 of 8

 

 

--------------------------------------------------------------------------------


 

set forth in the Request has been paid or is due and owing, together with a copy
of appropriate (as determined by Landlord in its reasonable discretion)
conditional and final lien releases and waivers, as applicable for a project in
progress or a completed project, as appropriate, and all other information
reasonably requested by Landlord. Upon Landlord’s (a) receipt of such Bills and
Invoices, information, and lien releases and waivers, (b) Landlord’s
determination that no person or entity has, or will have any right to file a
mechanic’s, materialmen’s or design professional’s lien against the Premises,
(c) determination that Substantial Completion (as defined in Paragraph 4.4,
below) of the Tenant Improvements has occurred, and (d) determination that no
substandard work exists which adversely affects the Building systems or the
structural or exterior appearance of the Building or any other tenant’s use of
its leased premises in the Building, Landlord shall issue a check equal to the
sum of the Bills and Invoices but not to exceed the remaining amount of the
Tenant Improvement Allowance. Landlord shall have the option to issue all checks
issued in connection with work that has not yet been paid as payable jointly to
Tenant and the Selected Contractor and/or any subcontractors. Notwithstanding
the foregoing, under no circumstances shall Landlord pay any Tenant Improvement
Allowance for Tenant Improvements when Substantial Completion of same occurs
after December 31, 2010, and Tenant acknowledges and agrees that it shall be
solely responsible for one hundred percent (100%) of all Tenant Improvement
Costs incurred for such Tenant Improvements notwithstanding the possibility that
there exists any unused amount of the Tenant Improvement Allowance.
Notwithstanding the foregoing, Tenant may commence and/or complete the Tenant
Improvements to the Premises prior to January 1, 2009; provided, however, that
Landlord shall reimburse Tenant for such costs incurred in accordance with this
Section 3.4 of the Sixth Amendment, up to the amount of the Tenant Improvement
Allowance, but not before January 1, 2009.

 

                                3.5.          No Credit for Unused Portion of
the Tenant Improvement Allowance. Any unused portion of the Tenant Improvement
Allowance upon completion of the Tenant Improvements shall not be refunded to
Tenant or credited to the payment of Base Rent under any circumstances.

 

                4.             CONSTRUCTION OF TENANT IMPROVEMENTS.

 

                                4.1.          Selected Contractor. Tenant shall
competitively bid construction of the Tenant Improvements to contractors which
have been reasonably approved by Landlord. “Selected Contractor” means the
contractor who is reasonably acceptable to Landlord and Tenant. Tenant shall
enter into a construction contract with the Selected Contractor and Tenant shall
be solely responsible for the performance of the work of the Tenant Improvements
to be performed by the Selected Contractor and all Tenant’s Agents (defined
below) performing services for the Tenant and/or the Selected Contractor in
accordance with the provisions of this Work Letter Agreement. Tenant shall
deliver a copy of the construction contract to Landlord within three (3)
business days after request by Landlord.

 

                                4.2.          Tenant’s Agents. All
subcontractors, laborers, materialmen and suppliers used by Tenant (such
subcontractors, laborers, materialmen, and suppliers, and the Selected
Contractor are referred to collectively herein as “Tenant’s Agents”) must be
approved in writing by Landlord, which approval shall not be unreasonably
withheld or delayed.

 

 

Page 4 of 8

 

 

 

--------------------------------------------------------------------------------


                4.3.          Landlord’s General Conditions for Tenant’s Agents
and Tenant Improvement Work. Tenant’s and Tenant’s Agent’s construction of the
Tenant Improvements shall comply with the following: (i) the Tenant Improvements
shall be constructed in strict accordance with the approved Construction
Documents, (ii) Tenant and Tenant’s Agents shall not, in any way, interfere
with, obstruct, or delay, any other work in the Building; (iii) Tenant’s Agents
shall submit schedules of all work relating to the Tenant Improvements to
Landlord and the Selected Contractor and the Selected Contractor and Landlord
shall, within three (3) business days of receipt thereof, inform Tenant’s Agents
of any reasonable changes which are necessary thereto, and Tenant’s Agents shall
adhere to such corrected schedule; and (iv) Tenant shall abide by all reasonable
rules made by Landlord’s Building contractor or Landlord’s Building manager with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants, and any
other matter in connection with this Work Letter Agreement, including, without
limitation, the construction of the Tenant Improvements; provided such rules
shall not be discriminatorily applied against Tenant nor unreasonably delay
Tenant’s construction of the Tenant Improvement.

 

                4.4.          Requirements of Tenant’s Agents. Each of Tenant’s
Agents shall guarantee to Tenant and for the benefit of Landlord that the
portion of the Tenant Improvements for which it is responsible shall be free
from any defects in workmanship and materials for a period of not less than one
(1) year from the date of Substantial Completion thereof. Each of Tenant’s
Agents shall be responsible for the replacement or repair, without additional
charge, of all work done or furnished in accordance with its contract that shall
become defective within one (1) year after the Substantial Completion of the
work performed by such contractor or subcontractors. The correction of such work
shall include, without additional charge, all additional expenses and damages
incurred in connection with such removal or replacement of all or any part of
the Tenant Improvements and/or the Building that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the construction
contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give to Tenant any assignment or other assurances which may be
necessary to effect such right of direct enforcement. For purposes hereof,
“Substantial Completion” of the Tenant Improvements shall occur upon the
completion of construction of the Tenant Improvements pursuant to the approved
Construction Documents, with the exception of any punchlist items.

 

                4.5.          Governmental Compliance. Tenant shall cause
Tenant’s Agents to construct the Tenant Improvements in compliance with the
following: (i) all state, federal, city or quasi governmental laws, codes,
ordinances and regulations, as each may apply according to the rulings of the
controlling public official, agent or other person; (ii) applicable standards of
the American Insurance Association (formerly, the National Board of Fire
Underwriters) and the National Electrical Code; and (iii) building material
manufacturer’s specifications.

 

                4.6.          Supervision/Inspection by Landlord. Landlord shall
have the right to inspect construction of the Tenant Improvements at all times;
provided, however, that Landlord’s failure to inspect construction of the Tenant
Improvements shall in no event constitute a waiver of any of Landlord’s rights
hereunder nor shall Landlord’s inspection of the Tenant Improvements constitute
Landlord’s approval of the same. Should Landlord, in good faith,

 

 

 

Page 5 of 8

 

 

 

--------------------------------------------------------------------------------


reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify in reasonable
detail the items disapproved; provided, however, that Landlord shall not
disapprove any portion of the Tenant Improvements which have been constructed in
accordance with the approved Construction Documents. Any defects or deviations
in, and/or disapproval by Landlord of, the Tenant Improvements shall be
rectified by Tenant at no expense to Landlord, provided however, that if
Landlord determines that a defect or deviation exists or disapproves of any
matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant’s use of its leased premises, Landlord may take such action as Landlord
deems reasonably necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s satisfaction. Landlord shall
not charge any fee for its inspection of the Tenant Improvement work.

 

                4.7.          Notice of Completion; Copy “As Built” Plans.
Within ten (10) days after Substantial Completion of construction of the Tenant
Improvements, Tenant shall cause a Notice of Completion to be recorded in the
office of the Recorder of the County of San Diego in accordance with Paragraph
3093 of the Civil Code of the State of California or any successor statute, and
shall furnish a copy thereof to Landlord upon such recordation. If Tenant fails
to do so, Landlord may execute and file the same on behalf of Tenant as Tenant’s
agent for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause its Architect and the Selected Contractor
(a) to update the approved Construction Documents as necessary to reflect all
changes made to the approved Construction Documents during the course of
construction, (b) to certify to the best of their knowledge that the “record
set” of as built drawings are true and correct, which certification shall
survive the expiration or termination of this Lease, and (c) to deliver to
Landlord two (2) sets of sepias of such as built drawings within ninety (90)
days following issuance of a temporary certificate of occupancy for the
Premises, and (ii) Tenant shall deliver to Landlord a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Premises.

 

                4.8.          Coordination by Tenant’s Agent with Landlord. Upon
Tenant’s delivery of the construction contract to Landlord under Paragraph 4.1
of this Work Letter Agreement, Tenant shall furnish Landlord with a schedule
setting forth the projected date of the Substantial Completion of the Tenant
Improvements and choosing the critical time deadlines for each phase, item or
trade relating to the construction of the Tenant Improvements. Each party shall
cooperate with the other to coordinate Tenant’s construction of the Tenant
Improvements such that Tenant can complete the Tenant Improvements in a timely
fashion. In this regard, Tenant’s Consultants, the Selected Contractor and
Landlord’s construction representative shall meet together at reasonable
intervals during the construction of the Tenant Improvements.

 

                4.9.          Construction of Tenant Improvements. Following
Landlord’s approval of the Construction Documents, Tenant’s selection of the
Selected Contractor, Tenant’s obtaining of all applicable permits and
governmental approvals, and Tenant’s compliance with the other

 

 

Page 6 of 8

 

 

 

 

--------------------------------------------------------------------------------


provisions of this Paragraph 4.9, Tenant shall cause the Tenant Improvements to
be diligently and expeditiously constructed by the Selected Contractor, lien
free and asbestos free, in accordance with the approved Construction Documents
and such permits and approvals. If in the reasonable judgment of Landlord the
presence of Tenant’s Agents and the work that is being performed by Tenant’s
Agents unreasonably and materially disrupts tenant improvement or other work
being performed by Landlord or others in the Building, or cause labor
difficulties, Landlord shall have the right, on twenty four (24) hours written
notice to Tenant, to order any or all of Tenant’s work to cease for as long as
reasonably required by Landlord.

 

                5.             INSURANCE REQUIREMENTS. During any construction
of Tenant Improvements, Tenant shall ensure that all insurance required by the
terms of the Lease are in full force and effect, including, without limitation,
all insurance requirements pursuant to Section 7 of the Work Letter attached to
as Exhibit B to certain Fourth Amendment to Office Lease dated as of January 11,
1998 (as referenced in the Recital A to the Sixth Amendment).

 

                6.             INDEMNITY. Tenant’s indemnities of Landlord as
set forth in the Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant’s Agents, or anyone directly or indirectly employed
by any of them, or in connection with Tenant’s non-payment of any amount arising
out of the Tenant Improvements required to be paid by Tenant. Such indemnities
by Tenant shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord’s performance of any
ministerial acts reasonably necessary, (i) to permit Tenant to complete the
Tenant Improvements, and (ii) to enable Tenant to obtain any building permit,
temporary certificate of occupancy or certificate of occupancy for the Premises,
except to the extent that such costs, losses, damages, injuries or liabilities
are caused by Landlord’s gross negligence or will misconduct.

 

                7.             MISCELLANEOUS.

 

                7.1.          Clean Up Expenses. Following Substantial
Completion of the Tenant Improvements, Tenant shall, at its cost, be responsible
for all clean up of the interior and exterior to the Premises necessitated by
construction of the Tenant Improvements.

 

                7.2.          Tenant’s Representative. Tenant has designated
Lyndie L. Slack as its sole representative with respect to the matters set forth
in the Work Letter Agreement, who, until further notice to the Landlord, shall
have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter Agreement.

 

                7.3.          Landlord’s Representative. Landlord has designated
Glenn Fibiger, Property Manager, as its sole representative with respect to the
matters set forth in this Work Letter Agreement, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Work Letter Agreement.

 

                7.4.          Tenant’s Lease Default. Notwithstanding any
provision to the contrary contained in this Lease, if an event of default by
Tenant as described in the Lease, or a default by Tenant under this Work Letter
Agreement, has occurred at any time on or before Substantial Completion of the
Tenant Improvements, and such default remains uncured after the applicable

 

 

Page 7 of 8

 

 

 

 

--------------------------------------------------------------------------------


 

notice and cure periods under the Lease, then (a) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance, and/or Landlord may cause the Selected Contractor to
cease the construction of the Tenant Improvements (in which case Tenant shall be
responsible for any delay in the Substantial Completion of the Tenant
Improvements caused by such work stoppage and such delay shall not be a Landlord
Delay), and (b) all other obligations of Landlord under the terms of this Work
Letter Agreement shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease.

 

 

Page 8 of 8

 

 

 

 

--------------------------------------------------------------------------------